EXAMINER'S AMENDMENT
Election/Restrictions
This application is in condition for allowance except for the presence of claims 18-22 directed to inventions non-elected without traverse.  Accordingly, claims 18-22 been cancelled.

Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
CLAIMS 18 through 22 were CANCELLED.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	As was discussed previously, Jenson (U.S. Patent # 7,194,801) taught a method of forming a cathode device for a solid-state battery using a flash process wherein a cathode material comprising a metal oxide was evaporated into a vapor phase and then deposited/condensed onto a substrate on a transfer device thereby forming a thickness of metal oxide material. Jenson further teaches having subjected the thickness of metal oxide to an ion source/beam in order to insert nitrogen concentration into the thickness of metal oxide. However, Jenson does not fairly teach or suggest having subjected the thickness of metal oxide to an ion source thereby by doping the thickness with 2% to 4% nitrogen to achieve an electrical -6 Siemens/meter to 10-5 Siemens/meter.
	Park (U.S. Patent Publication No. 2012/0049126) teaches a cathode material comprising a metal oxide with a nitrogen content. However, Park does not fairly teach or suggest that the a cathode material was formed by a flash deposition process wherein the material being deposited was subjected to an ion source which incorporated a nitrogen content of 2% to 4% to achieve an electrical conductivity of the thickness of metal oxide in the range from 10-6 Siemens/meter to 10-5 Siemens/meter
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 2 through 5 and 7 through 17 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712